DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment

2.	The amendment filed on 03/30/2022 has been entered into this application. New claims 23-34 have been added.

Continued Examination under 37 CFR 1.114

3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/13/2018 has been entered.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
5.	Claims 1, 7-11, 17-19 and 21-26, 28-32 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub. No. 2014/0060148 A1 by Amit et al (hereinafter Amit) in view of US Patent No. 10095122 B1 by Lee et al (hereinafter Lee).


Regarding Claim 1, Amit teaches a dynamic (Par. [0065]) misregistration measurement amelioration method (Title, Abstract) comprising:
taking at least one misregistration measurement at multiple sites (Fig. 1 @ 105, 115, Par. [0009, 0034], wafer 105 is divided into 4 equal quadrants and each quadrant is a site) on a first semiconductor device wafer (Fig. 1 @ 105, Par. [0009, 0033-0034]) using a region of interest (Fig. 1 @ 105, entire site is the region interest divided into 4 equal quadrants and each quadrant is a region) in a metrology target (Par. [0034]) on the semiconductor device wafer, which is selected from a batch of semiconductor device wafers intended to be identical (Par. [0009, 0057]) (Par. [0036]), wherein said misregistration measurements are taken with an imaging misregistration metrology tool (Fig. 1A @ 106, Par. [0011, 0031, 0036]); 
analyzing each of said misregistration measurements (Par. [0009]); 
using data from said analysis of each of said misregistration measurements to determine ameliorated misregistration measurement parameters at each one of said multiple sites (Par. [0009, 0036]), wherein the ameliorated misregistration measurement parameters include only sub-sections (Fig. 1 @ 115, Par. [0009, 0034]) of said region of interest (Fig. 1 @ 105, entire site is the region interest divided into 4 equal quadrants and each quadrant is a region); 
thereafter ameliorating misregistration metrology tool setup for ameliorated misregistration measurement at said each one of said multiple sites, thereby generating an ameliorated misregistration metrology tool setup (Par. [0009]), wherein said misregistration measurements are taken with said imaging misregistration metrology tool (Fig. 1A @ 106, Par. [0011, 0031, 0036]) and said misregistration metrology tool setup comprises a wavelength of light (Par. [0040]) used in misregistration measurement or a numerical aperture; and 
thereafter measuring misregistration at a sub-section (Fig. 1 @ 115, Par. [0009, 0034]) of said region of interest (Fig. 1 @ 105, entire site is the region interest divided into 4 equal quadrants and each quadrant is a region) at multiple sites on a second semiconductor device wafer (Par. [0057]: measuring multiple substrates thus teaches second semiconductor device wafer), which is selected from said batch of semiconductor device wafers intended to be identical (Par. [0057]: substrates from the same lot thus teaches identical), using said ameliorated misregistration metrology tool setup (Par. [0009-0010]) (Par. [0045], Claim 1) but does not explicitly teach said misregistration metrology tool setup comprises a diffraction mask used in misregistration measurement or a diffraction aperture used in misregistration measurement. 

However, Lee teaches metrology tool setup comprises a diffraction mask used in misregistration measurement (Col 1, line 24-40, Col 5, line 10-45).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Amit by Lee as taught above such that said misregistration metrology tool setup comprises a diffraction mask used in misregistration measurement or a diffraction aperture used in misregistration measurement is accomplished in order to avoid differences in the layouts of metrology targets with respect to other structures on the layer may result in a metrology target being fabricated with different printing characteristics than the other structures on the layer, which may decrease the accuracy and reliability of the metrology targets (Lee, Col 1, line 32-38).
 
2-6. (Canceled)  

Regarding Claim 7, Amit teaches comprising recalculating results (Par. [0011, 0046, 0065]) of said at least one misregistration measurement using said ameliorated misregistration measurement parameters at said each one of multiple sites (Par. [0009, 0036]). 
 
Regarding Claim 8, Amit teaches wherein said first semiconductor device wafer and said second semiconductor device wafer are the same semiconductor device wafer (Par. [0057]: substrates from the same lot thus teaches same semiconductor device wafer).  

Regarding Claim 9, Amit teaches wherein said misregistration metrology tool setup is selected based on at least one of: 
increased contrast precision of results of said misregistration measurements;
improved residual values of results of said misregistration measurements; 
better correlation between results of said misregistration measurements and electron beam measurements; 
improved device yield (Par. [0065]); 
improved precision of results of said misregistration measurements; 
reduced tool-induced-shift of results of said misregistration measurements;
Page 3 of 7




improved sensitivity of results of said misregistration measurements; 
improved throughput of said misregistration measurements; 
improved matching of results of said misregistration measurements to results of misregistration measurements taken by other misregistration metrology tools; or
decreased fluctuations in results of said misregistration measurements with process variations.  

Regarding Claim 10, Amit teaches a dynamic misregistration measurement amelioration system comprising a misregistration metrology tool operative to perform the dynamic misregistration measurement amelioration (Title, Abstract, Par. [0065]).  

Regarding Claim 11, Amit teaches a dynamic misregistration measurement amelioration method (See Claim 1 rejection) comprising: 
taking at least one misregistration measurement at multiple sites on a semiconductor device wafer using a region of interest in a metrology target on the semiconductor device wafer, which is selected from a batch of semiconductor device wafers intended to be identical, wherein said misregistration measurements are taken with an imaging misregistration metrology tool (See Claim 1 rejection); 
analyzing each of said misregistration measurements (See Claim 1 rejection); 
using data from said analysis of each of said misregistration measurements to determine ameliorated site-specific misregistration parameters each one of multiple sites, wherein the ameliorated misregistration measurement parameters include only sub-sections of said region of interest (See Claim 1 rejection);
thereafter ameliorating a setup for misregistration measurement at said each one of multiple sites, thereby generating an ameliorated misregistration metrology tool setup, wherein said misregistration measurements are taken with said imaging misregistration metrology tool and said misregistration metrology tool setup comprises a wavelength of light used in misregistration measurement or a numerical aperture and said misregistration metrology tool setup comprises a diffraction mask used in misregistration measurement or a diffraction aperture used in misregistration measurement (See Claim 1 rejection); and 
thereafter remeasuring (Abstract, implicitly teaches. Also see Par. [0009]: measure subsequent targets thus teaches remeasuring) misregistration of said semiconductor device wafer, which is selected from said batch of semiconductor device wafers intended to be identical, at a sub-section of said region of interest using said ameliorated misregistration metrology tool setup (See Claim 1 rejection).  

12-16. (Canceled)  

Regarding Claim 17, Amit teaches comprising recalculating results of said at least one misregistration measurement using said ameliorated misregistration measurement parameters at said each one of multiple sites (See Claim 7 rejection). 
 
Regarding Claim 18, Amit teaches comprising measuring misregistration at multiple sites on a second semiconductor device wafer, which is selected from said batch of semiconductor device wafers intended to be identical, using said ameliorated misregistration metrology tool setup (See Claims 1, 8 rejection).  

Regarding Claim 19, Amit teaches wherein said misregistration metrology tool setup is selected based on increased contrast precision of results of said misregistration measurements (Abstract, Par. [0009, 0011, 0013,0031]). 

20. (Canceled) 

Regarding Claim 21, Amit teaches a dynamic misregistration measurement amelioration system comprising a misregistration metrology tool operative to perform the dynamic optimization misregistration measurement amelioration (See Claim 10 rejection).  

Regarding Claim 22, Amit teaches a dynamic misregistration measurement amelioration system comprising a misregistration metrology tool operative to perform the dynamic optimization misregistration measurement amelioration (See Claim 10 rejection).

Regarding Claim 23, Amit teaches wherein said misregistration metrology tool setup is selected based on improved residual values of results of said misregistration measurements (Abstract, Par. [0009, 0011, 0013,0031, 0046]). 
 
Regarding Claim 24, Amit teaches wherein said misregistration metrology tool setup is selected based on better correlation between results of said misregistration measurements and electron beam measurements (Par. [0010, 0036, 0046], Claim 2).  

Regarding Claim 25, Amit teaches wherein said misregistration metrology tool setup is selected based on improved device yield (Abstract, Par. [0010, 0065, 0046]).  
Regarding Claim 26, Amit teaches wherein said misregistration metrology tool setup is selected based on improved precision of results of said misregistration measurements (Abstract, Par. [0009, 0011, 0013,0031, 0046]).  

Regarding Claim 28, Amit teaches wherein said misregistration metrology tool setup is selected based on improved sensitivity of results of said misregistration measurements (Abstract, Par. [0009, 0011, 0013,0031, 0046]).  

Regarding Claim 29, Amit teaches wherein said misregistration metrology tool setup is selected based on improved throughput of said misregistration measurements (Abstract, Par. [0009, 0011, 0013,0031, 0046]). 
 
Regarding Claim 30, Amit teaches wherein said misregistration metrology tool setup is selected based on improved matching of results of said misregistration measurements to results of misregistration measurements taken by other misregistration metrology tools (Par. [0046, 0061]).  

Regarding Claim 31, Amit teaches wherein said misregistration metrology tool setup is selected based on decreased fluctuations in results of said misregistration measurements with process variations (Abstract, Par. [0009, 0011, 0013,0031, 0046]).  

Regarding Claim 32, Amit teaches wherein said at least one misregistration measurement at multiple sites on a semiconductor device wafer uses multiple polarizations of light and wherein said remeasuring misregistration of said semiconductor device wafer uses only one of the polarizations of light (Par. [0011, 0031]). 
 
Regarding Claim 34, Amit teaches wherein said misregistration metrology tool setup further comprises a polarization of light used in misregistration measurement (Par. [0011, 0031]).

6.	Claims 27 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Amit in view of Lee as applied to Claim 11 above and further in view of US Patent Pub. No. 2005/0018289 A1 by Yanowitz (hereinafter Yanowitz).

Regarding Claim 27, Amit teaches wherein said misregistration metrology tool setup (See Claim 11 rejection) but does not explicitly teach is selected based on reduced tool-induced-shift of results of said misregistration measurements.

However, Yanowitz teaches the concept of reduced tool induced shift (TIS) in optical measurement systems such as overlay metrology tools (Par. [0065, 0112]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Amit as modified by Lee by Yanowitz as taught above such that wherein said misregistration metrology tool setup is selected based on reduced tool-induced-shift of results of said misregistration measurements is accomplished in order to improve long-term stability and reliability of optical devices and systems thus improves accuracy (Yanowitz, Par. [0065]).

Regarding Claim 33, Amit teache wherein said at least one misregistration measurement at multiple sites on a semiconductor device wafer (See Claim 11 rejection) but does not explicitly teach  uses multiple of said numerical apertures and wherein said remeasuring misregistration of said semiconductor device wafer uses only one of the numerical apertures.  

However, Yanowitz teaches the concept of numerical aperture in optical measurement systems such as overlay metrology tools (Par. [0026, 0065]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Amit as modified by Lee by Yanowitz as taught above such that wherein said at least one misregistration measurement at multiple sites on a semiconductor device wafer uses multiple of said numerical apertures and wherein said remeasuring misregistration of said semiconductor device wafer uses only one of the numerical apertures is accomplished in order to increase optical resolution and ability to view or project finer patterns, resulting in further improving specifications and value of the optical device or system thus improves accuracy (Yanowitz, Par. [0065]).

Response to Arguments

Applicant’s arguments filed on 03/30/2022 with respect to claims 1 and 11 have been fully considered but they are not persuasive.

The Applicant argues that amended claim 1 recites “measuring misregistration at a sub-section of said region of interest at multiple sites on a second semiconductor device wafer” and 11 recites “remeasuring misregistration of said semiconductor device wafer, which is selected from said batch of semiconductor device wafers intended to be identical, at a sub-section of said region of interest.” This is not taught or suggested by Amit. Lee fails to provide the missing teaching of Amit (Argument, Page 8).

The Examiner respectfully disagrees. Amit teaches amended claim 1 recites “measuring misregistration at a sub-section of said region of interest at multiple sites on a second semiconductor device wafer” and 11 recites “remeasuring misregistration of said semiconductor device wafer, which is selected from said batch of semiconductor device wafers intended to be identical, at a sub-section of said region of interest.” (See NFOA, Claim 1 and 11).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIL AHMED whose telephone number is (571)272-1950. The examiner can normally be reached M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMIL AHMED/Primary Examiner, Art Unit 2886